DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 16, 2019. 
This action is in response to amendments and/or remarks filed on May 19, 2022. In the current amendment, claims 1, 4, 5, 10, 13, 14, and 16-18 are amended. No claims are cancelled. Claims 1-20 are pending. 
In response to amendments and/or remarks, the 35 U.S.C. 112(b) rejection applied to claims 4, 5, 13, 14, 17, and 18, made in the previous office action, have been withdrawn.
In response to amendments and/or remarks, the 35 U.S.C. 101 rejection applied to claims 1-20, made in the previous office action, have been withdrawn.
In response to amendments and/or remarks, the 35 U.S.C. 103 rejection applied to claims 1-20, made in the previous office action, have been withdrawn. 

Claim Interpretation
“A computer program product... the computer program product comprising a computer readable storage medium...” is interpreted to be non-transitory, as mentioned by Paragraph [0099] of the Specification below.
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Allowable Subject Matter
Claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 10, and 16 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the limitations specified in the claims, including at least: 

In claims 1, 10, and 16: 
rescaling, by the trained classifier, the confidence distribution into a final prediction confidence of the set of probabilities for the post-training data by applying a set of adjustment factors using a linear projection to the set of probabilities, generating a modified set of probabilities,  wherein the set of adjustment factors are based on the first relative frequency distribution and a second relative frequency distribution, the second relative frequency distribution indicating for each intent label of the set of labels, a frequency of occurrence of the intent labels among the post-training data provided to the trained classifier; 
enabling adjustment of the intent classification model to the second relative frequency distribution operating as the target distribution of labels;

The closest prior art of record is Sugiyama et al. (“Direct Importance Estimation with Model Selection and Its Application to Covariate Shift Adaptation”) which teaches applying importance weights to probability distributions of a model to generate estimated probability distributions. The importance weights are based on a test distribution and a modified distribution. The distance between these two distributions is calculated using Kullback-Leibler divergence. However, Sugiyama is silent with regards to rescaling a confidence distribution into a final prediction confidence for post-training data by applying adjustment factors that were derived from frequency distributions and applying a linear projection. Cao et al. (“Learning Imbalanced Datasets with Label-Distribution-Aware Margin Loss”) teaches using a model that classifies inputs and obtains class conditional probability distributions, however this art does not teach rescaling a confidence distribution into a final prediction confidence for post-training data by applying adjustment factors that were derived from frequency distributions and applying a linear projection.
Taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 10, and 16, which includes the features recited above. Therefore, the present claims are allowable. 
When taken as a whole, the dependent claims have been found allowable due to at least the above features recited in the independent claims upon which they depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125